DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art, (by U.S. Patent Publication No. 2021/0074645 Tsai et al. Figure 3), teaches a system comprising: a silicon backplane having a top surface, a bottom surface, and side surfaces; a substrate surrounding the side surfaces of the silicon backplane, the substrate having a top surface, a bottom surface and side surfaces; at least one bond pad on the bottom surface of the substrate; a metal layer on the bottom surface of the silicon backplane, the metal layer having a first portion electrically and thermally coupled to the bottom surface of the silicon backplane in a central region; and an array of metal connectors on the top surface of the silicon backplane, but is silent with respect to the above teachings in combination with a metal layer on the bottom surface of the substrate and the bottom surface of the silicon backplane, the metal layer having a first portion electrically and thermally coupled to the bottom surface of the silicon backplane in a central region and second portions that extend between a perimeter region of the silicon backplane and the at least one bond pad.
2.	The prior art, (by U.S. Patent Publication No. 2021/0074645 Tsai et al. Figure 3), teaches a system comprising: a silicon backplane having a top surface, a bottom surface, and side surfaces; a substrate surrounding the side surfaces of the silicon backplane, the substrate having a top surface, a bottom surface and side surfaces; a first metal layer electrically and thermally coupled to the bottom surface of the silicon backplane in a central region; and an array of metal connectors on the top surface of the silicon backplane, but is silent with respect to the above teachings in combination with redistribution layers on the bottom surface of the silicon backplane and the bottom surface of the substrate, the redistribution layers comprising at least one dielectric layer and at least one second metal layer, the at least one second metal layer extending from a perimeter region of the silicon backplane toward the side surfaces of the substrate and having at least a portion exposed from the at least one dielectric layer to form at least one bond pad.
3.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/16/2022